Citation Nr: 0727226	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the bilateral hips and status post left hip 
replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The denial was confirmed in a September 
2005 RO decision.  

In June 2007, the veteran presented testimony at a personal 
hearing conducted by the use of video conferencing equipment 
at the Winston-Salem RO before a Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDING OF FACT

Degenerative joint disease of the bilateral hips and status 
post left hip replacement have not been shown to be causally 
or etiologically related to the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the bilateral hips and status post left hip 
replacement have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307(a)(3), 3.309(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence and to provide 
any information in his possession.  Finally the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

In November 2004, VA sent the veteran a letter informing him 
that his medical records were likely destroyed in the July 
1973 fire at the Records Management Center in St. Louis.  
When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005).  VA asked the veteran to return the NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
and to submit any service medical records in his possession, 
or documents that could substitute for service medical 
records, such as buddy statements.  

The veteran submitted a January 2005 VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, requesting records from a 
hospital in Seoul, Korea, in 1955.  In March 2005, VA sent 
the veteran a letter asking for additional information to 
complete the request, including his complete military 
organization and a more specific time frame of three months 
or less for his alleged period of hospitalization.  The 
veteran was informed in this letter, as he was in the January 
2005 letter, that he had until June 9, 2005, to submit this 
information.  The veteran did not provide further information 
before June 2005.  VA completed a June 2005 memorandum which 
reflected that the veteran's service medical records were 
unavailable for review and documented the attempts made to 
secure more information from the veteran.  Subsequently, in 
his notice of disagreement (NOD), received by VA in December 
2005, which was six months after the June 2005 date requested 
by VA, the veteran contended that he was hospitalized in 
Korea in approximately August 1957 and was given a profile.  
He asked for VA to obtain his personnel file for 
documentation of the light duty profile.  In January 2006, 
the National Personnel Records Center (NPRC), responded that 
the veteran' personnel file was also fire-related but did 
provide one available related document dated in November 1957 
that was not destroyed.  

Regarding the veteran's contention that he was hospitalized 
in Korea in 1957, the veteran testified during his June 2007 
personal hearing that he hospitalized in 1957 or "something 
like that" after injuring his hips from falling down a 
mountain.  When questioned by the VLJ, the veteran said it 
happened around 1956 but he was not sure.  The veteran was 
also not sure that it was Seoul, Korea, or if it was a 
military or civilian hospital.  As noted above, the veteran 
was informed in March 2005 that he needed to provide a 
specific three month time frame in order for NPRC to search 
for any clinical or inpatient records.  The veteran has not 
been able to do so but has instead indicated by statement and 
testimony that he might have been treated anywhere between 
1956 and 1957.  The Board must emphasize for the veteran that 
the duty to assist "is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Additionally, as will 
be discussed in the body of the decision, the veteran did not 
initially contend that he was hospitalized.  Further, a 
record dated in November 1957 obtained from the veteran's 
personnel file indicated that he was released from military 
service not by reason of physical disability, which suggests 
that his hips were normal upon his separation from service in 
November 1957.  Additionally, there were no records 
reflecting a physical profile for a hip condition in his 
personnel file.  Further, the veteran testified that although 
he was treated for his hips shortly after his separation from 
service, he was unable to obtain his private records.  
Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted. 

The Board acknowledges that the veteran has not had a VA 
examination in connection with his claim.  The Board notes 
that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  There is no medical evidence to 
show a hip disability or injury in-service, and the post-
service medical evidence does not contain medical notations 
of a hip disability until 2001, approximately 44 years after 
the veteran's separation from service.  Accordingly, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service personnel 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a statement of the case (SOC), which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above after reopening the claim, 
the Board concludes that the veteran is not entitled to 
service connection for degenerative joint disease of the 
bilateral hips and status post left hip replacement.  
Although the veteran contends that he was treated for a 
bilateral hip injury during service and received a profile, 
there is no documentation of an in-service hip injury or 
evidence of a profile.  Further, the first post-service 
medical evidence of degenerative joint disease of the 
bilateral hips was many years after service.  Additionally, 
there is no persuasive medical evidence linking degenerative 
joint disease of the bilateral hips and status post left hip 
replacement to service, which is necessary to establish 
service connection.  Therefore, service connection cannot be 
granted.

The veteran claimed in a June 2004 statement that he has 
unequal leg length that caused his current disability of 
osteoarthritis of the bilateral hips.  He also alleged that 
marching and other strenuous activity aggravated his joint 
problems.  The veteran stated that his unequal leg length was 
not discovered during service, nor was he diagnosed with any 
leg condition upon discharge from service.  As a consequence, 
he did not seek treatment upon his release from active duty.  
Significantly, he noted that he did not suffer from other 
conditions that medical professionals attribute to 
osteoarthritis, such as post-traumatic injuries.  However, 
for the first time in a December 2005 statement, the veteran 
provided contradictory information when he stated that he was 
treated in-service for bilateral hip problems and was given a 
profile.  During his June 2007 hearing, he testified that he 
fell down a mountain and was treated for bilateral hip 
problems.  He added that he sought treatment shortly after 
his release from service, but the records were not available 
because the private physician was deceased.

The Board finds the veteran's statements about an injury in 
service inconsistent and therefore assigns them little 
probative weight.  Additionally, as noted above, although 
some of the veteran's personnel records were destroyed in the 
fire, a November 1957 document reflected that the veteran was 
not separated from military service on the basis of any 
physical disability, which suggests that the veteran did not 
have a bilateral hip disability upon his separation from 
service.  This evidence, combined with the lack of medical 
evidence documenting any diagnosis of degenerative joint 
disease of the bilateral hips until many years after the 
veteran's separation from service, weighs against the 
veteran's claim.  

In fact, the first post-service medical evidence of mild 
osteoarthritis of the bilateral hips was in an August 2001 
private treatment entry from T.R.F.P.  In a November 2003 
private treatment report, private Dr. B.J.B. reported that 
the veteran complained of severe hip pain for only the past 
six months to a year.  Additionally, an April 2004 VA 
treatment entry reflected that the veteran only had a history 
of pain in his hips for the past 10 years.  Degenerative 
joint disease of the bilateral hips was diagnosed in a May 
2004 VA treatment entry.  He had a left hip replacement in 
June 2004.  However, there is no medical evidence relating 
the degenerative joint disease of the bilateral hips or the 
status post left hip replacement to service.  

Regarding the veteran and his wife's statements that he has 
bilateral hip problems and walked with difficulty since 
service, the Board acknowledges that the veteran is competent 
to give evidence about what he experienced; i.e., he is 
competent to report that he has had difficulty walking as is 
his wife.  See Charles v. Principi, 16 Vet. App. 370, 274 
(2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
To the extent that the veteran is claiming hip pain since 
service, in accordance with Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir., 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  The Board does note the veteran and his wife did 
not meet until 1971, approximately 14 years after his 
separation from service, so she is not competent to testify 
about continuity of his symptomatology since service.  

However, the veteran's claim must be denied based upon the 
lack of medical nexus associating his degenerative joint 
disease of the bilateral hips to his service.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other 
words, even accepting the veteran's allegations, as discussed 
above, the evidence does not show a link to his service.  
Neither the veteran nor his wife is competent to testify that 
he developed degenerative joint disease from an in-service 
event.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the veteran and his wife might sincerely 
believe that his degenerative joint disease of the bilateral 
hips are related to his service, they, as laypeople, are not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu, 2 Vet. App. at 494 (1992). 

In conclusion, while the medical evidence in this case 
reflects the presence of degenerative joint disease of the 
bilateral hips first documented by medical evidence in 2001, 
44 years after the veteran's period of service, the medical 
evidence does not reveal a persuasive nexus to an injury 
occurring in service or within one year following service.  
Therefore, there is no nexus and service connection for 
degenerative joint disease of the bilateral hips and status 
post left hip replacement may not be granted.  38 C.F.R. § 
3.303, 3.307(a)(3), and 3.309(a).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for degenerative joint disease of the bilateral 
hips and status post left hip replacement is denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral hips and status post left hip 
replacement is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


